                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________

UNITED STATES OF AMERICA,

                                  Plaintiff

                                                         DECISION and ORDER
-vs-
                                                         19-MJ-4005

ROBERT CASANZIO,

                           Defendant
__________________________________________

       This case was referred by Magistrate Judge Marian Payson on June 21, 2019, to

the undersigned pursuant to pursuant to 28 U.S.C. § 636(b)(1)(A)-(B). On June 21, 2019,

Magistrate Judge Payson filed a Report and Recommendation (“R&R”) [Docket #14]

recommending that the Court determine Defendant competent to stand trial. The time

has passed for Defendant to file any objections to the R&R, and none have been filed.

       Accordingly, for the reasons set forth in Magistrate Judge Payson’s R&R, the Court

finds Defendant competent to stand trial.

       IT IS SO ORDERED.

Dated: Rochester, New York
       September 30, 2019

                           ENTER:

                                            /s/ Charles J. Siragusa
                                            CHARLES J. SIRAGUSA
                                            United States District Judge
